
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1199
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. Camp (for
			 himself, Mr. Hoekstra,
			 Mr. Rogers of Michigan,
			 Mr. Ehlers,
			 Mr. Upton,
			 Mrs. Miller of Michigan, and
			 Mr. McCotter) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing support for designation of March
		  20, 2010, as National American Meat and Poultry Appreciation
		  Day.
	
	
		Whereas the U.S. Department of Agriculture recognizes that
			 a wholesome serving of lean meat provides a rich source of iron, magnesium,
			 zinc, niacin, selenium, riboflavin, and B-vitamins, as well as all 9 essential
			 amino acids that contribute to healthy growth and metabolism and good overall
			 health;
		Whereas every year, the United States meat and poultry
			 industry introduces hundreds of new, lean, low-fat, fat-free, and reduced
			 sodium meat products, making it the healthiest and most diverse meat products
			 market in the world;
		Whereas people in the United States spend approximately
			 1.5 percent of disposable income on meat and poultry products, down from 4.1
			 percent in 1970, making meat and poultry an increasingly affordable food
			 option;
		Whereas with nearly 8,000 Federal inspectors that oversee
			 6,200 meat plants nationwide, people in the United States can be confident that
			 the meat and poultry they consume is safe and wholesome;
		Whereas in 2009, the meat and poultry industry was
			 responsible for generating 6,192,639 United States jobs;
		Whereas $832,404,399,973 was contributed to the United
			 States economy in 2009 by the United States meat and poultry industry, an
			 amount totaling nearly 6 percent of the national gross domestic product;
			 and
		Whereas March 20, 2010, would be an appropriate date to
			 establish as National American Meat and Poultry Appreciation Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 American Meat and Poultry Appreciation Day;
			(2)honors and
			 recognizes the contributions made by the farmers, ranchers, processors,
			 packers, and other meat and poultry industry employees; and
			(3)encourages the people of the United States
			 to observe and partake in National American Meat and Poultry Appreciation Day
			 to promote awareness of the contributions of the industry, the nutritious value
			 of its products, and the strict food safety standards to which it
			 adheres.
			
